Exhibit23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement (No. 333-156130) on FormS-8 of Potlatch of our report dated June 28, 2017, with respect to the statements of net assets available for benefits of Potlatch Salaried 401(k) Plan as of December31, 2016 and 2015, the related statements of changes in net assets available for benefits for the years then ended, and the related supplemental information as of December 31, 2016, appearing in this Annual Report (Form11-K) of Potlatch Salaried 401(k) Plan. /s/ Moss Adams LLP Spokane, Washington
